Citation Nr: 1040278	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus type II with onychomycosis.

2. Entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension.

3. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right upper 
extremity.

4. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left upper 
extremity.

5. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity.

6. Entitlement to an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity.

7. Entitlement to an initial compensable rating for service-
connected impotency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a March 2008 submission, the Veteran, through his 
representative, raised a claim for service connection for a 
cardiac disorder, secondary to the Veteran's service-connected 
diabetes mellitus.  This claim has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the claim is 
REFERRED to the AOJ for appropriate action.  

In a recent case, the Court held that a claim for TDIU can be 
inferred as part of the original claim for a higher initial 
rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 
447 (2009) (per curium).  The present increased rating claim 
differs, however.  A formal claim for TDIU was considered and 
denied by the RO in the rating decision issued in March 2007; the 
Veteran did not appeal that decision.  Nothing in Rice suggests 
that the Veteran's disagreement with a decision on an increased 
rating claim must be read to also include a disagreement with the 
denial of a TDIU rating whether in the same or separate rating 
decision.  Therefore, in the circumstances of this case, the 
Board declines to apply Rice and take jurisdiction over a TDIU 
claim.

The issue of entitlement to an initial rating in excess of 
20 percent for service-connected diabetes mellitus type II 
with onychomycosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Service-connected hypertension is controlled with anti-
hypertensive medication and manifested hypertension readings 
below 110 diastolic and 200 systolic. 

2. Service-connected peripheral neuropathy of the right upper 
extremity is manifested by intermittent numbness and tingling 
without loss of motor control.

3. Service-connected peripheral neuropathy of the left upper 
extremity is manifested by intermittent numbness and tingling 
without loss of motor control.

4. Service-connected peripheral neuropathy of the right lower 
extremity is manifested by intermittent numbness, tingling, and 
pain without loss of motor control.

5. Service-connected peripheral neuropathy of the left lower 
extremity is manifested by intermittent numbness, tingling, and 
pain without loss of motor control.

6. Service-connected impotency does not manifest in penile 
deformity.  





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for 
service-connected hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2010).

2. The criteria for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2010).

3. The criteria for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2010).

4. The criteria for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

5. The criteria for an initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2010).

6. The criteria for an initial compensable evaluation for 
impotency have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
imposes certain duties upon VA to notify the claimant of the 
shared obligations of the claimant and VA in developing his or 
her claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2005 with regard to his service connection claim, 
prior to the initial unfavorable AOJ decision issued in September 
2005.  An additional letter was sent in August 2007, which was 
relevant to the initial rating claims, and which specifically 
addressed the evidence necessary to substantiate disability 
ratings and effective dates.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  With regard to the initial rating claims, 
such claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel issued 
an advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claim.  See VAOPGCPREC 8-2003.  
Further, where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Nevertheless, the Board finds that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice with 
respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board observes that, as a matter 
of law, providing the Veteran with VCAA-compliant notice prior to 
a readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F.3d.  In the present case, the Board 
observes that, after the August 2007 VCAA letter, the Veteran's 
initial rating claims were readjudicated in an SSOC.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, 
the Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and the reports of August 2005 and November 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  Veteran has not 
identified any additional, relevant treatment records the Board 
needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the reports they provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability ratings.  
The Board observes that neither examination report indicates that 
the examiner reviewed the claims file.  However, this factor 
alone does not render the examination inadequate.  The Court has 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  See 
Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In an increased 
rating claim, the current findings are most relevant to an 
equitable outcome.  As nothing suggests that the lack of a claims 
file resulted in the examiners documenting findings inconsistent 
with the medical history outlined in the claims file, the Board 
does not find VA examinations inadequate.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The basis of disability evaluation is the ability 
of the body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Therefore, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the Board has considered the propriety of 
staged ratings in evaluating the Veteran's service-connected 
disabilities.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Hypertension

The Veteran's service-connected hypertension has been assigned a 
10 percent rating evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).  The Veteran contends that his 
symptoms are of a severity to warrant a higher rating.

Under Diagnostic Code 7101, a rating of 10 percent is warranted 
for hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is predominantly 
160 or more; or when continuous medication is shown necessary for 
the control of hypertension and there is a history of diastolic 
blood pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 or 
more or systolic pressure of predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  

Upon consideration of the entire record, the Board concludes that 
the competent medical evidence does not support a disability 
rating in excess of the 10 percent currently assigned.  VA 
treatment records indicate that the Veteran is prescribed anti-
hypertensive medication and that his hypertension is well-
controlled.  At the August 2005 VA examination, the Veteran's 
blood pressure was 150/92, 146/90, and 140/84.  At the November 
2007 VA examination, three blood pressure readings were taken: 
137/74, 124/69, and 135/83.  Blood pressure readings were also 
recorded regularly at visits to the VA medical center (VAMC).  
None of these readings exceeded 110 diastolic or 200 systolic 
pressure.

Thus, the highest blood pressure readings of record do not meet 
or exceed the readings necessary to support a rating in excess of 
10 percent.  There is no competent medical evidence showing that 
the Veteran's blood pressure has ever met such criteria.  The 
Board acknowledges the Veteran's lay statements that his 
hypertension warrants an increased disability rating.  However, 
in determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. 4.104, Diagnostic Code 7101 with respect 
to determining the severity of his service-connected 
hypertension.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board concludes that the competent evidence does 
not demonstrate that criteria for a rating in excess of 10 
percent have been met at any time during the appeal period.  See 
Hart. 

Peripheral neuropathy

The Veteran contends that his service-connected peripheral 
neuropathy of the upper and lower extremities is of a severity to 
warrant higher ratings than the 10 percent assigned for each 
extremity.  In particular, he reports numbness and tingling in 
his hands and feet and pain in his legs that impairs his driving 
because he cannot sit too long or keep his hands on the steering 
wheel.

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  Neither VA examiner 
identifies the Veteran's dominant hand; however, as demonstrated 
by the discussion below, the Board determines that a rating in 
excess of 10 percent is not warranted for either upper extremity, 
and the rating assigned is the same for both the right and left 
upper extremity.  Thus, the lack of this information does not 
prejudice the Veteran or preclude the Board from adjudicating the 
case. 

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Pertinent to the 
rating of neurological conditions, the term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note. 

Impairment of the ulnar nerve is rated pursuant to Diagnostic 
Codes 8516 (paralysis), 8616 (neuritis), and 8716 (neuralgia).  
For the ulnar nerve of the major arm, a 10 percent rating is 
assigned for mild paralysis, a 30 percent rating is assigned for 
moderate paralysis, a 40 percent rating is assigned for severe 
paralysis, and a 60 percent rating is assigned for complete 
paralysis.  Ratings for the minor arm are 10 percent for mild 
paralysis, 20 percent for moderate paralysis, 30 percent for 
severe paralysis, and 50 percent for complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.  

Mild incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 10 percent rating.  Moderate incomplete 
paralysis of the sciatic nerve, sciatic radiculitis warrants a 20 
percent rating.  Moderately severe incomplete paralysis is 
assigned a 40 percent rating.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent rating.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

The relevant evidence of record includes the reports of the 
August 2005 and November 2007 VA examinations.  In August 2005, 
the examiner reported normal motor function in both upper and 
both lower extremities with sensory changes in a glove-and-
stocking fashion in both hands and both feet.  

At the November 2007 VA examination, the Veteran reported a 
history of numbness and tingling in the extremities, as well as 
pain in the legs, and discussed the impairment he experiences in 
daily activities, such as driving.  However, the examiner stated 
that there were no objective findings of neuropathy at the 
examination.  VA treatment records also do not show treatment for 
peripheral neuropathy or complaints that suggest other than 
purely sensory impairment.  Further, as the contemporaneous 
medical evidence fails to reveal such complaints or treatment, 
there is no competent evidence showing that the sensory 
impairment is greater than mild in severity.  For these reasons, 
the Board determines that there is no basis for a rating in 
excess of 10 percent for peripheral neuropathy of the right and 
left upper extremities and right and left lower extremities. 

The Board has considered the Veteran's own statements regarding 
his claimed severity of his service-connected peripheral 
neuropathy.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is 
competent to describe numbness and tingling; however, only a 
competent professional can identify motor impairment and its 
relationship to neuropathy as opposed to another cause, as well 
as to assess the severity of the sensory symptoms.   Therefore, 
the Board concludes that the preponderance of the competent 
evidence is against ratings in excess of 10 percent for each of 
the Veteran's peripheral neuropathy disabilities.




Impotency

The Veteran's service-connected impotency is rated noncompensable 
under the criteria of 38 C.F.R. § 4.115b, Diagnostic Codes 7599-
7522 (2010).  The Veteran contends that his symptomatology is 
worse than is contemplated under these ratings and that a higher 
rating should be assigned.  

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010), a 
compensable rating is only warranted in the presence of deformity 
of the penis with loss of erectile power.  Loss of erectile power 
is rated noncompensably otherwise, although special monthly 
compensation is available for loss of use of creative organ, 
which the Veteran receives.  The Board observes that treatment 
records and August 2005 and November 2007 VA examination reports 
disclose that the Veteran has experienced impotence for several 
years, secondary to his service-connected diabetes mellitus.  
However, no penile deformity is documented, and the November 2007 
VA examiner specifically stated that examination of the genitals 
revealed no penile deformity.  Accordingly, there is no basis to 
grant a compensable rating for service-connected impotency. 

Other considerations

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2010).  If so, factors for consideration in determining whether 
referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2010).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
disabilities present such an unusual or exceptional disability 
picture at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Veteran's symptoms are contemplated in the 
rating schedule, and although there is reference to impairment of 
the Veteran's ability to sit for long periods, the record does 
not establish that this impairment is outside that considered in 
the scheduler rating criteria or impacts his work.  Accordingly, 
the Board determines that referral for an extra-schedular rating 
is not warranted. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, based on the above, the Board finds 
that a preponderance of the evidence is against the initial 
ratings assigned for the Veteran's service-connected 
hypertension, peripheral neuropathy, and impotency.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and his claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for service-connected 
hypertension is denied.

An initial rating in excess of 10 percent for service-connected 
peripheral neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for service-connected 
peripheral neuropathy of the left upper extremity is denied.

An initial rating in excess of 10 percent for service-connected 
peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for service-connected 
peripheral neuropathy of the left lower extremity is denied.

An initial compensable rating for service-connected impotency is 
denied.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand of the Veteran's initial rating claim for service-
connected diabetes mellitus with onychomycosis is necessary.  
Specifically, the Board finds that another VA examination is 
warranted to assess the severity of the Veteran's diabetes 
mellitus and any complications thereof.  

The last VA examination with regard to this disability was 
conducted in November 2007.  At the examination, the examiner 
assessed the Veteran's diabetes mellitus symptoms and treatment, 
kidney function, and vascular symptoms.  He found no nephropathy 
or vascular disorder, but noted that the record reflected chronic 
venous stasis with recurrent ulcers.  The most recent leg ulcer 
was treated in June 2007 according to VA treatment records; 
further, an August 2007 VA treatment record indicated that there 
was edema and stasis dermatitis that would result in a wound if 
the edema was not decreased.  The VA examiner also identified 
chronic stasis dermatitis and edema as present.  Additionally, 
the Board notes that there is no evidence that addresses the 
current state of the chronic venous stasis or specifically 
associates the disorder with the Veteran's service-connected 
diabetes mellitus or complication thereof, including hypertension 
and peripheral neuropathy.  Further, the record indicates that 
the Veteran's diabetes mellitus was, prior to the last 
examination poorly controlled for some time, resulting in renal 
manifestations per a May 2006 VA treatment record.  In short, the 
Board finds the presence of chronic complications that fluctuate 
in severity to warrant conducting another VA examination prior to 
further adjudication on this issue.  

Moreover, since the most recent VA treatment record is dated in 
December 2007 and the Veteran is treated solely within the VA 
Medical Center (VAMC) at Oklahoma City, the Board determines that 
all VA treatment records dated after December 2007 should be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).
Accordingly, the case is remanded for the following actions:

1.	Obtain all VA treatment records from the 
Oklahoma VAMC dated from December 2007 to 
the present.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
to assess the current nature and severity 
of his service-connected diabetes mellitus 
with onychomycosis.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  In addition to 
commenting on the Veteran's symptoms and 
treatment for diabetes mellitus, the 
examiner should address the following:

a.	Whether there is onychomycosis 
present and if so, the area of skin 
affected.  The examiner should also 
contemplate any residuals of prior 
fungal infection, including nails 
that have been lost due to the 
disorder.

b.	Whether the Veteran currently suffers 
from renal complications associated 
with his service-connected diabetes 
mellitus, and if so, how the 
complications manifest, e.g., 
albumineria, voiding dysfunction. 

c.	Whether the Veteran's chronic venous 
stasis is at least as likely as not 
associated with his service-connected 
diabetes mellitus or one of the 
service-connected complications of 
that disability, i.e. hypertension 
and peripheral neuropathy.  

If so, the examiner should comment on 
the presence of varicose veins and 
edema.  Regardless of whether there 
is edema present at the examination, 
the examiner should indicate whether 
any edema noted in the record is 
intermittent or persistent.  The 
examiner should also identify any 
other symptoms that result from the 
edema, such as fatigue or aching in 
the leg, and the treatment necessary 
to relieve the edema, such as 
compression hose or elevation of the 
legs.    

d.	Whether the Veteran's chronic stasis 
dermatitis is at least as likely as 
not associated with his service-
connected diabetes mellitus or one of 
the service-connected complications 
of that disability, i.e., 
hypertension and peripheral 
neuropathy, and/or with the chronic 
venous stasis.  

If so, the examiner should comment on 
the severity of the stasis 
dermatitis, to include the percentage 
of skin affected at that time, and to 
the extent possible, as the 
percentage of skin affected that is 
reflected by the record as a whole. 

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the January 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


